Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 1,
2020, is among LINN ENERGY HOLDCO II LLC, a Delaware limited liability company
(the “Borrower”); LINN ENERGY HOLDCO LLC, a Delaware limited liability company
(the “Parent”); LINN MERGER SUB #1, LLC, a Delaware limited liability company
(“MidCo”); RIVIERA RESOURCES, INC., a Delaware corporation (“Holdings”); each of
the undersigned guarantors (the “Guarantors”, and together with the Borrower,
the Parent, MidCo and Holdings, the “Obligors”); ROYAL BANK OF CANADA, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as the Issuing Bank; and the Lenders signatory hereto.

R E C I T A L S

A.    The Borrower, the Parent, MidCo, Holdings, the Administrative Agent and
the Lenders are parties to that certain Credit Agreement dated as of August 4,
2017 (as amended by the First Amendment, the Second Amendment and the Third
Amendment, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.

B.    The Borrower and the other Obligors are parties to that certain Guarantee
and Collateral Agreement dated as of August 4, 2017 made by each of the Grantors
(as defined therein) in favor of the Administrative Agent.

C.    The Borrower, the Parent, MidCo, Holdings, the Administrative Agent and
the Lenders have agreed to amend certain provisions of the Credit Agreement as
more fully set forth herein.

D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.    Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Amendment, shall have the
meaning ascribed to such term in the Credit Agreement. Unless otherwise
indicated, all section, exhibit and schedule references in this Amendment refer
to sections, exhibits or schedules of the Credit Agreement.

Section 2.    Amendments to Credit Agreement.

2.1    Amendments to Section 1.02.

(a)    Each of the following definitions is hereby amended and restated in its
entirety to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment, as the same may from time to time be further amended, restated,
amended and restated, supplemented or otherwise modified.



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid  

Borrowing Base Utilization Percentage

   £ 25.0 %      >25.0% £50.0 %      >50.0% £ 75.0 %      >75.0% £90.0 %     
>90.0 % 

ABR Loans

     1.25 %      1.50 %      1.75 %      2.00 %      2.25 % 

Eurodollar Loans

     2.25 %      2.50 %      2.75 %      3.00 %      3.25 % 

Commitment Fee Rate

     0.50 %      0.50 %      0.50 %      0.50 %      0.50 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change, provided, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.11(a), then until delivery of such Reserve Report,
the “Applicable Margin” shall mean the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“LC Commitment” at any time means $15,000,000.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United

 

Page 2



--------------------------------------------------------------------------------

Kingdom, any powers of the applicable Resolution Authority under the Bail-In
Legislation to cancel, reduce, modify or change the form of a liability of any
UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

(b)    The following definitions are hereby added where alphabetically
appropriate to read as follows:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent
reasonably decides, in consultation with the Borrower, may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to

 

Page 3



--------------------------------------------------------------------------------

permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent reasonably
decides, in consultation with the Borrower, is necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; and

(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such

 

Page 4



--------------------------------------------------------------------------------

event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 3.03(b) and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.03(b).

“Early Opt-in Election” means the occurrence of:

(a)    (i) a determination by the Administrative Agent (in consultation with the
Borrower) or (ii) a notification by the Majority Lenders to the Administrative
Agent (with a copy to the Borrower) that the Majority Lenders have determined
that U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 3.03(b) are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and

(b)    (i) the election by the Administrative Agent (in consultation with the
Borrower) or (ii) the election by the Majority Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders or by the Majority Lenders of written notice of such election to the
Administrative Agent (with a copy to the Borrower).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of June 1, 2020, among the Borrower, Holdings, MidCo, the Parent, the other
Guarantors, the Administrative Agent and the Lenders party thereto.

“Fifth Amendment Effective Date” has the meaning assigned to such term in the
Fifth Amendment.

 

Page 5



--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

(c)    The definition of “Total Net Debt” is hereby amended by replacing the
reference therein to “$25,000,000” with “$15,000,000”.

2.2    Amendment to Section 1.06. Section 1.06 is hereby amended by replacing
each reference to “4.00 to 1.00” wherever it appears therein with “3.50 to
1.00”.

2.3    Amendment to Section 2.03. Section 2.03 is hereby amended by replacing
the reference to “$70,000,000” therein with “$15,000,000”.

2.4    Amendment to Section 3.03. Section 3.03 is hereby amended and restated in
its entirety to read as follows:

Section 3.03    Alternate Rate of Interest.

 

Page 6



--------------------------------------------------------------------------------

(a)    Unless and until a Benchmark Replacement is implemented in accordance
with Section 3.03(b) below, if prior to the commencement of any Interest Period
for a Eurodollar Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

(ii)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or electronic communication as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (y) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made, as an ABR Borrowing.

(b)    Effect of Benchmark Transition Event.

(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Majority Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Majority Lenders
have delivered to the Administrative Agent written notice that such Majority
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 3.03(b) will occur prior to the applicable
Benchmark Transition Start Date.

(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent (in
consultation with the Borrower) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

Page 7



--------------------------------------------------------------------------------

(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 3.03(b), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 3.03(b).

(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurodollar Loan, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of the
Alternate Base Rate based upon the LIBO Rate will not be used in any
determination of the Alternate Base Rate.

2.5    Amendment to Section 6.02(d). Section 6.02(d) is hereby amended by
replacing the reference to “$70,000,000” therein with “$15,000,000”.

2.6    Amendment to Section 9.01(a). Section 9.01(a) is hereby amended by
replacing the reference to “4.00 to 1.00” therein with “3.50 to 1.00”.

2.7    Amendment to Section 9.02(f). Section 9.02(f) is hereby amended by
replacing the reference to “4.00 to 1.00” therein with “3.50 to 1.00”.

2.8    Amendment to Section 9.05(l). Section 9.05(l) is hereby amended by
replacing the reference to “4.00 to 1.00” therein with “3.50 to 1.00”.

2.9    Amendment to Section 12.06. Section 12.06 is hereby amended by adding a
new Section (d) to the end thereof to read as follows:

(d)    Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 12.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document

 

Page 8



--------------------------------------------------------------------------------

and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “execute”, “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent and pursuant
to procedures approved by it; provided, further, without limiting the foregoing,
(i) to the extent the Administrative Agent has agreed to accept any Electronic
Signature, the Administrative Agent and each of the Lenders shall be entitled to
rely on such Electronic Signature purportedly given by or on behalf of the
Borrower or any Guarantor without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender or the
reasonable request of the Borrower, any Electronic Signature shall be promptly
followed by a manually executed counterpart. Without limiting the generality of
the foregoing, the Borrower and each Guarantor hereby (A) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, the Borrower and the Loan Parties,
Electronic Signatures transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page
and/or any electronic images of this Agreement, any other Loan Document and/or
any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (B) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (C) waives any argument, defense or right to contest the legal effect,
validity or enforceability of this Agreement, any other Loan Document and/or any
Ancillary Document based solely on the lack of paper original copies of this
Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and
(D) waives any claim against any Indemnitee for any losses, claims (including
intraparty claims), demands, damages

 

Page 9



--------------------------------------------------------------------------------

or liabilities of any kind arising solely from the Administrative Agent’s and/or
any Lender’s reliance on or use of Electronic Signatures and/or transmissions by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page, including any losses, claims (including
intraparty claims), demands, damages or liabilities of any kind arising as a
result of the failure of the Borrower and/or any Guarantor to use any available
security measures in connection with the execution, delivery or transmission of
any Electronic Signature.

2.10    Amendment to Section 12.19. Section 12.19 is hereby amended by replacing
(a) each reference to “EEA Financial Institution” therein with the term
“Affected Financial Institution” and (b) each reference to “an EEA Resolution
Authority” and “any EEA Resolution Authority” therein with the phrase “the
applicable Resolution Authority”.

Section 3.    Borrowing Base Reduction. For the period from and including the
Fifth Amendment Effective Date to but excluding the next Redetermination Date,
the amount of the Borrowing Base shall be equal to $30,000,000. Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time to the extent required by Section 2.07(e), Section 2.07(f) or
Section 8.12(c). For avoidance of doubt, this Borrowing Base increase shall
constitute the May 1, 2020 Scheduled Redetermination.

Section 4.    Conditions Precedent to Fifth Amendment Effective Date. This
Amendment shall become effective on the date (such date, the “Fifth Amendment
Effective Date”) when each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement):

4.1    Fifth Amendment. The Administrative Agent shall have received from the
Borrower, each other Obligor, each Lender and the Issuing Bank counterparts (in
such number as may be requested by the Administrative Agent) of this Amendment
signed on behalf of such Persons.

4.2    No Default. No Default, Event of Default or Borrowing Base Deficiency
shall have occurred and be continuing as of the Fifth Amendment Effective Date.

4.3    Payment of Outstanding Invoices. The Administrative Agent shall have
received payment by the Borrower of all fees and other amounts due and payable
on or prior to the Fifth Amendment Effective Date, including, to the extent
invoiced prior to the Fifth Amendment Effective Date, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrower (including, but not limited to the reasonable fees of Paul Hastings
LLP), in each case pursuant to the Credit Agreement.

4.4    Title Materials. The Borrower shall have delivered to the Administrative
Agent, together with title information previously delivered to the
Administrative Agent, title information as the Administrative Agent may
reasonably require satisfactory to the Administrative Agent setting forth the
status of title to at least 75% of the total value of the proved Oil and Gas
Properties evaluated by the most recently delivered Reserve Report.

4.5    Mortgages. The Borrower shall have delivered to the Administrative Agent

 

Page 10



--------------------------------------------------------------------------------

duly executed and notarized deeds of trust or mortgages or supplements to
existing deeds of trust or mortgages in form reasonably satisfactory to the
Administrative Agent, to the extent necessary so that the Mortgaged Properties
represent at least 85% of the total value of the proved Oil and Gas Properties
of the Borrower and the Restricted Subsidiaries evaluated in the most recently
delivered Reserve Report.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective and to declare the occurrence of the Fifth Amendment
Effective Date when it has received documents confirming compliance with the
conditions set forth in this Section 4 or the waiver of such conditions in
accordance with Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes. For purposes of determining compliance with the conditions specified
in this Section 4, each Lender that has signed this Amendment shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless the Administrative Agent shall
have received written notice from such Lender prior to the Fifth Amendment
Effective Date specifying its objection thereto.

Section 5.    Miscellaneous.

5.1    Confirmation. The provisions of the Credit Agreement (as amended by this
Amendment) shall remain in full force and effect in accordance with its terms
following the effectiveness of this Amendment.

5.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby: (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations, and acknowledges, renews and extends its continued
liability, under each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, as
amended hereby (subject to subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law); (c) agrees that from and after the Fifth
Amendment Effective Date, each reference to the Credit Agreement in the Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Amendment; and (d) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Amendment: (i) the
representations and warranties set forth in each Loan Document are true and
correct in all material respects (except for those which have a materiality
qualifier, which shall be true and correct in all respects as so qualified),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects (except for those
which have a materiality qualifier, which shall be true and correct in all
respects as so qualified) as of such specified earlier date and (ii) no Default
has occurred and is continuing.

5.3    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by fax, as an attachment to an email or other similar electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Page 11



--------------------------------------------------------------------------------

5.4    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.5    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6    Payment of Expenses. In accordance with Section 12.03(a) of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses incurred in connection with
this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented fees, charges and disbursements of counsel to each of the
Administrative Agent.

5.7    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

5.8    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to the Credit Agreement and their respective
successors and assigns permitted thereby.

5.9    Loan Document. This Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.10    Electronic Execution of Amendment and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Page 12



--------------------------------------------------------------------------------

[Signatures begin next page.]

 

Page 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

 

BORROWER:     LINN ENERGY HOLDCO II LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   President and Chief Executive Officer
PARENT:     LINN ENERGY HOLDCO LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   President and Chief Executive Officer
MIDCO:     LINN MERGER SUB #1, LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   President and Chief Executive Officer
HOLDINGS:     RIVIERA RESOURCES, INC.     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   President and Chief Executive Officer

 

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:     RIVIERA UPSTREAM, LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   President and Chief Executive Officer
    RIVIERA OPERATING, LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   President and Chief Executive Officer
    RIVIERA MARKETING, LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   President and Chief Executive Officer

 

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     ROYAL BANK OF CANADA, as Administrative Agent     By:
 

/s/ Rodica Dutka

    Name:   Rodica Dutka     Title:   Manager, Agency

 

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:     ROYAL BANK OF CANADA, as Issuing Bank and a Lender
      By:  

/s/ Emilee Scott

      Name:   Emilee Scott       Title:   Authorized Signatory

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   CITIBANK, N.A., as a Lender     By:  

/s/ Phil Ballard

    Name:   Phil Ballard     Title:   Vice President

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Anson Williams

Name:   Anson Williams Title:   Authorized Signatory

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

/s/ Anthony Blanco

Name:   Anthony Blanco Title:   SVP

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CATHAY BANK, as a Lender By:  

/s/ Dale T. Wilson

Name:   Dale T. Wilson Title:   Senior Vice President

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory By:  

/s/ Scott W. Danvers

Name:   Scott W. Danvers Title:   Authorized Signatory

SIGNATURE PAGE

FIFTH AMENDMENT TO CREDIT AGREEMENT